Case 2:20-cv-00078-JRG Document 79-15 Filed 12/16/20 Page 1 of 4 PageID #: 2742
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                         Exhibit M
Case 2:20-cv-00078-JRG Document 79-15 Filed 12/16/20 Page 2 of 4 PageID #: 2743
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 CELLULAR COMMUNICATIONS                       §
 EQUIPMENT LLC,                                §    Case No. 2:20-CV-00078-JRG
                                               §
 Plaintiff,                                    §
                                               §
                                               §
         v.                                    §
                                               §
 HMD GLOBAL OY,                                §
                                               §
 Defendant.                                    §

                     DECLARATION OF PER EKMAN IN SUPPORT
                    OF MOTION TO TRANSFER OF HMD GLOBAL OY

 I, Per Ekman, declare:

          1.    I am Chief Commercial Officer of HMD Global Oy (“HMD Global”). I have

 personal knowledge of the matters set forth below and, if called as a witness, could and would

 testify competently about them.

         2.     I have been Chief Commercial Officer of HMD Global Oy since August 2019. I

 was previously the Head of Sales of HMD Global, and the Vice President of Middle East and

 North Africa of HMD Global. I have been with the company since November 2016.

         3.     I live and work in Gothenburg, Sweden and routinely travel to HMD Global’s

 headquarters in Espoo, Finland.

         4.     HMD Global develops, manufactures, and markets mobile devices under the

 Nokia brand name. HMD Global is the exclusive licensee of the Nokia brand name for mobile

 devices, accessories, and tablets.
Case 2:20-cv-00078-JRG Document 79-15 Filed 12/16/20 Page 3 of 4 PageID #: 2744
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



       5.




       6.




       7.




       9.




       10.




       11.    Before the coronavirus pandemic, I would travel to Miami, Florida,

 approximately 2-3 times per year to meet with executives from HMD America. Assuming
Case 2:20-cv-00078-JRG Document 79-15 Filed 12/16/20 Page 4 of 4 PageID #: 2745
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER
